Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the claims filed 04/15/2022 are accepted. Claim 1 is amended; and claims 2-6 and 16-18 are cancelled.
Response to Arguments
2)	Applicant’s arguments, see section titled “Claim Objections”, filed 04/15/2022, with respect to the claims have been fully considered and are persuasive.  The claim objections of claim 1 has been withdrawn. 
Applicant’s arguments, see section titled “Claim Rejections – 35 USC §112”, filed 04/15/2022, with respect to the claims have been fully considered and are persuasive.  The claim 35 U.S.C. 112(b) rejections of claims 1-15 and 35 U.S.C. 112(d) rejections of claims 3-6 have been withdrawn.
Applicant’s arguments, see section titled “Claim Rejections – 35 USC §102”, filed 04/15/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) claim rejections of claims 1-12 and 14-15 as being anticipated by U.S. PGPUB 20140253270 to Nicholls et al., hereinafter Nicholls, have been withdrawn.
Applicant’s arguments, see section titled “Claim Rejections – 35 USC §103”, filed 04/15/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 103 claim rejections of claim 13 as being unpatentable over Nicholls has been withdrawn.
EXAMINER’S AMENDMENT
3)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sunil Raval (Reg. No. 47886) on 04/26/2022.
The application has been amended as follows: 
Claim 1, line 15, “the direction” is amended to “a direction”
Claim 1, lines 15-16, “tissue penetrating device or a cover” is amended to “tissue-penetrating medical device or a needle cover”
Claim 1, line 17, “tissue penetrating device or the cover” is amended to “tissue-penetrating medical device or the needle cover”
Claim 8, line 1, “claim 3” is amended to “claim 1”
Claim 9, line 1, “accommodate a” is amended to “accommodate the”
Claim 12, line 2, “a needle” is amended to “the needle”
Claim 15, line 1, “claim 3” is amended to “claim 1”
Allowable Subject Matter
4)	Claims 1-2 and 7-15 are allowed.
REASONS FOR ALLOWANCE
5)	The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the closest prior art of record is Nicholls. While Nicholls teaches a magnetizer (as shown in Fig. 7) for magnetizing a tissue-penetrating medical device (Fig. 7; 5) comprising:
an open proximal end (where the tissue-penetrating medical device is being inserted in Fig. 7); 
a distal end (end opposite where the tissue-penetrating medical device is being inserted in Fig. 7);
a first sliding element (Fig. 7; 71, 72, 73) having one or more first magnets (Fig. 7; 71, 72, 73) [Paragraph 0051] (Examiner interprets the first sliding element to have the one or more first magnets, as the first sliding element is made of the one or more first magnets); and
a cavity (Fig. 7; 11);
Nicholls fails to teach the magnetizer comprising:
a first sidewall;
a second sidewall;
a cavity formed between the first sidewall, the second sidewall, and the distal end;
the first sidewall having a first slot, the first sliding element being slidably connected to the first slot;
the second sidewall having a second slot, a second sliding element having one or more second magnets, the second sliding element being slidably engaged to the second slot; and
wherein movement of the first sliding element and the second sliding element is parallel to a direction of movement a user would employ to insert a tissue-penetrating medical device or a needle cover into the cavity to adjust a length of the magnetizer to magnetize the tissue-penetrating medical device or the needle cover of various lengths that are inserted into the cavity.
The combined structure of the first and second sliding elements within the respective first and second slots imparts a novel and non-obvious function of the claimed invention; namely, allowing for any desired portion of the penetrating medical device to be magnetized - as noted by Applicant in Paragraph [0088] of the Specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783